Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 1-3, 5-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2021/0336827 to Park et al. (hereinafter Park) in view of U.S. Pre-Grant Publication US 2021/0391947 to Jang et al. (hereinafter Jang) in view of U.S. Pre-Grant Publication US 2016/0330714 to Hedayat et al. (hereinafter Hedayat)   
 
 	As to claims 1, 10 and 20, Park discloses an electronic device, comprising: 
 	a node configured to communicatively couple to an antenna (Park; Fig.5 shows and discloses a node. [0110] discloses antennas); and 
 	an interface circuit, communicatively coupled to the node, configured to communicate with a recipient electronic device (Park; [1590]-[1592]), wherein the interface circuit is configured to: 
 	transmit, from the node, an extremely high-throughput (EHT) physical layer convergence protocol (PLCP) protocol data unit (PPDU) intended for the recipient electronic device, wherein the EHT PPDU is transmitted in multiple non-contiguous sub- bands that are separated by a punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0226]-[0227]; [0539] discloses non-contiguous sub- bands 80 MHz  and 160 MHz  for 240 MHz that are separated by a punctured sub-band 80 MHz); 
 	Park discloses of transmitting block ACK, but fails to disclose block acknowledgments exclude the punctured sub-band. However, Jang discloses
 	receive, at the node, one or more block acknowledgments associated with the recipient electronic device, wherein the one or more block acknowledgments exclude the punctured sub-band (Jang; [0336] discloses of receiving block acknowledgement through the RU corresponding to the remaining bands that are not punctured means punctured bands are not used or excluded to transmit block acknowledgement. [0090] discloses RU includes plurality of subcarriers or sub-band). 
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order use the limited resources in an effective way by using the same band or sub-band for transmitting PPDU and receiving block ACK
 	Park-Jang discloses of using same RU or subcarrier to receive block acknowledgement that is used to transmit data. However, Park-Jang fails to discloses wherein the RUs or subcarriers that are used to receive block acknowledgements are non-contiguous. However, Hedayat discloses
 	wherein receiving the one or more block acknowledgments comprises: a single block acknowledgment concurrently received over a bandwidth of the multiple non- contiguous sub-bands; or multiple instances of block acknowledgments concurrently received over the bandwidth of the multiple non-contiguous sub-bands (Hedayat; [0113] discloses of using same sub-band to receive a block ack that is used to transmit data. [0096] discloses of using non-contiguous sub-bands to transmit data means non-contiguous sub-bands are used to receive block ACK from plurality of STAs). 
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order use the limited resources in an effective way and receiving block ACK from the plurality of STAs using plurality of sub-bands.     

As to claims 2 and 11, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the EHT PPDU excludes transmitted energy in the punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0008], [00010]-[0012]; [0337] only discloses of transmitting ETH PPDU and does not disclose anything regarding transmitted energy means the EHT PPDU excludes transmitted energy in the punctured sub-band)

As to claims 3 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the punctured sub-band has a bandwidth of at least 20 MHz and is different from a primary sub-band (Jang; [0014]).  

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the one or more block acknowledgments comprise a single block acknowledgment over a bandwidth of the multiple non-contiguous sub- bands and excludes a bandwidth of the punctured sub-band (Hedayat; [0113] discloses of using same sub-band to receive a block ack that is used to transmit data. [0096] discloses of using non-contiguous sub-bands to transmit data means non-contiguous sub-bands are used to receive block ACK from plurality of STAs).

As to claims 6 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedaya discloses wherein the one or more block acknowledgments comprise a single block acknowledgment in a primary sub-band in the multiple non-contiguous sub-bands (Hedayat; [0113] discloses of using same sub-band to receive a block ack that is used to transmit data. [0096] discloses of using non-contiguous sub-bands to transmit data means non-contiguous sub-bands are used to receive block ACK from plurality of STAs).

As to claims 7 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedaya discloses wherein the electronic device is configured to determine the multiple non-contiguous sub-bands that are separated by the punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0226]-[0227]; [0539] discloses non-contiguous sub- bands 80 MHz  and 160 MHz  for 240 MHz that are separated by a punctured sub-band 80 MHz)

As to claims 8 and 22, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedaya discloses wherein the interface circuit is configured to provide, from the node, a bitmap intended for the recipient electronic device that specifies the multiple non- contiguous sub-bands that are separated by the punctured sub-band (Hedayat; [0111]; [0113] discloses of using same sub-band to receive a block ack that is used to transmit data. [0096] discloses of using non-contiguous sub-bands to transmit data means non-contiguous sub-bands are used to receive block ACK from plurality of STAs).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedaya discloses wherein the interface circuit is configured to receive, at the node, a bitmap associated with the recipient electronic device that specifies the multiple non- contiguous sub-bands that are separated by the punctured sub-band (Hedayat; [0111]; [0113] discloses of using same sub-band to receive a block ack that is used to transmit data. [0096] discloses of using non-contiguous sub-bands to transmit data means non-contiguous sub-bands are used to receive block ACK from plurality of STAs).

As to claim 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the one or more block acknowledgments comprise multiple block acknowledgments in the multiple non-contiguous sub-bands and exclude a block acknowledgment in the punctured sub-band (Hedayat; [0113] discloses of using same sub-band to receive a block ack that is used to transmit data. [0096] discloses of using non-contiguous sub-bands to transmit data means non-contiguous sub-bands are used to receive block ACK from plurality of STAs).. 

As to claim 16, the rejection of claim 10 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the recipient electronic device is configured to determine the multiple non-contiguous sub-bands that are separated by the punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0226]-[0227]; [0539] discloses non-contiguous sub- bands 80 MHz  and 160 MHz  for 240 MHz that are separated by a punctured sub-band 80 MHz); and 
wherein the interface circuit is configured to provide, from the node, a bitmap intended for the electronic device that specifies the multiple non-contiguous sub-bands that are separated by the punctured sub-band (Hedayat; [0113]

As to claim 17, the rejection of claim 16 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the interface circuit is configured to receive, at the node, a request for the bitmap associated with the electronic device (Hedayat; [0162])

As to claim 18, the rejection of claim 16 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the bitmap is provided on a per-PPDU basis and specifies the multiple non-contiguous sub-bands that are separated by the punctured sub- band for a subsequent PPDU (Hedayat; [0113]; [0162])

As to claim 19, the rejection of claim 18 as listed above is incorporated herein. In addition, Park-Jang-Hedayat discloses wherein the bitmap is included in a field in a media access control (MAC) header in an uplink PPDU or in a multi-station block acknowledgment and is specified by an association identifier (AID) value (Hedayat; [0113]; [0162])





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478